FOR IMMEDIATE RELEASE ENERJEX RESOURCES REPORTS OPERATING INCOME FOR THE FIRST QUARTER AND INCREASED PRODUCTION With new development wells now online, total gross production in August has reached more than 300 barrels of oil per day OVERLAND PARK, KAN. (August 28, 2008) – EnerJex Resources, Inc. (OTCBB: ENRJ) is pleased to announce financial results from its first quarter ended June 30, fiscal 2009. The Company, which first began acquiring oil leases in April 2007, has delivered its first positive income from operations of $24,710. For the three months ended June 30, 2008, oil and natural gas revenues were $1.69 million. Oil sales volumes on a net revenue basis were 17,875 barrels compared to 2,304 barrels for the same period in 2007. The average commodity price, adjusted for hedges, received by EnerJex in the quarter, net of transportation costs, was $101.51 per barrel of oil as compared to $58.77 for the quarter ended June 30, 2007. The net loss for the quarter was $631,800, which included non-cash charges for stock-based compensation, depletion, accretion and certain loan costs totaling $831,286. Cash flow provided by operations was also positive, totaling EnerJex’s CFO, Dede Jones commented, “EnerJex has gone from a start-up to a company with positive operating income and cash flows from operations in a very short time frame. Staying focused on our growth strategy and ensuring cautious implementation is producing results.” OPERATIONAL UPDATE BY PROJECT: DD Energy Since May of 2008, EnerJex has drilled 55 new wells (26 producer and 29 injector wells) on the Voigts lease, which consists of 200 gross acres in Johnson County, Kansas. The Company has completed 18 of these producer wells and is in the process of completing the remaining 37 wells. On August 26, 2008, the Voigts lease produced approximately 53 gross barrels of oil, up from 12 barrels of oil per day (BOPD) when it was acquired in September 2007. Gross production of DD Energy Project at purchase approximated 45 BOPD. On August 26, 2008, total gross production for DD Energy was approximately 92 barrels. Black Oaks Since its acquisition in April 2007, our operating partner, Haas Petroleum, LLC, has drilled a total of 44 wells on Black Oaks. Thirteen of the wells are enhanced oil recovery (EOR) injector wells that are now operational and 29 are producing wells, of which all but one are completed. 1 Black Oaks encompasses approximately 2,400 gross acres in Woodson and Greenwood Counties in Kansas. For the quarter, gross average production at Black Oaks was approximately 100 BOPD. Production was down for the quarter, primarily due to eight of the better-producing wells being converted to injector wells to optimize our long-term waterflood distribution pattern. In addition, electrical storms shut down a number of wells for a number of days in the quarter. On August 26, 2008, gross production was approximately 106 barrels. Thoren We have drilled and completed a total of 31 wells on the Thoren Project since it was acquired in April 2007. Twenty are producing wells and 11 are EOR injector wells. We have acquired an additional 165 acres of producing leases with 2.5 BOPD in Douglas County, Kansas, and expect to begin developing them shortly. The
